In an action by plaintiff, a joint tenant of a two-family house owned by the defendant Ethel Relia and leased-to plaintiff by the defendant Pietro Bella, to recover damages for injuries sustained when he fell on an accumulation of ice and snow allegedly resulting from a defective drain in the driveway which was part of the leased premises, plaintiff appeals from a judgment dismissing his complaint on motion by defendants at the close of plaintiff’s ease. Judgment unanimously affirmed, with costs. In our opinion the evidence adduced was insufficient to sustain a finding that the defect complained of was a proximate cause of plaintiff’s injuries. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.